Landon, J.:
The conviction for contempt was proper, but, in the absence of evidence that the defendant’s disobedience occasioned any actual loss or injury to the plaintiff, beyond the costs and expenses of this proceeding to punish him, the fine to the amount of the judgment was hot authorized. (Code Civ. Proc. § 2284; Fall Brook Coal Co. v, Hecksher, 42 Hun, 534.)
The order should be affirmed as to the conviction, reversed as to the fine, and the proceeding remitted to the Special Term, as in the case cited, for further order in respect to the fine, with ten dollars costs and disbursements to appellant.
All concurred.
Order affirmed as to conviction, reversed as to the fine, and the proceedings remitted to the Special Term for further action, with ten dollars costs and disbursements of this appeal to the appellant.